Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Newly amended claims 9-15 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Originally examined claims 2-8 are directed to a razor having a clip double bend configuration.
Newly amended claims 9-15 are drawn to a razor having a recessed bottom surface.
There is two-way patentable distinction between examined claims 2-8 and newly amended claims 9-15.  A razor as in claim 1 could be used with a flush bottom surface, unlike the recessed bottom surface of the razor of claims 9-15.  Conversely, the razor of claims 9-15 could be used with a single clip bend, unlike the double bend of the razor of claims 2-8.  There is also a search burden, in that CPC and USPC have no distinct area for these clips, thus necessitating a wide ranging search in razors for each feature, including text searches including terms such as bend or bottom recess.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 9-15 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Georgakis et al.(2015/0082638) in view of Witkus (2011/0203120), Brown et al.(6,185,823) and Apprille, Jr. et al.(6,035,537).
Georgakis shows a razor with most of the recited limitations including;
an elongated housing (9) defining a central open area (see cover figure), and, adjacent each short edge of the housing, a clip-receiving aperture (at 93, figure 3) and a clip-receiving channel (at 15, figure 3); 
a plurality of blades (35,35,35) disposed within the open area of the housing; 
a cap (101) extending along one edge of the housing; and 
a pair of clips (55,105), each clip having a first leg and a second leg, the first leg extending through a corresponding clip-receiving aperture and being bent against a surface of the housing, and the second leg 




As seen in strikethrough above, Georgakis is missing the empty space in the channel support member, although his clip covers the bottom of that general area (see figure 3).
Examiner takes Official Notice that it is well known for fore and aft length of the razor to be hollowed out on the bottom.  This is for material savings purposes.  The savings are not much per razor, but when millions of razors are produced, the savings are significant.  Examples of this empty channel can be seen in Witkus (see cover figure) and Brown (see cover figure).  Additional examples can be provided if challenged, as this is well known in razors.  It would have been obvious to one of ordinary skill to have hollowed out the bottoms of the fore and/or aft lengths of Georgakis’s housing to create channels, as is well known and taught by Witkus, Brown and others, in order to reduce material usage.
As seen in Georgakis’s figure 3, the clip generally covers where the empty space would be.  If there is any doubt about the clip spanning the new empty space, note figure 8 in Apprille, where the clip spans the bottom of the empty space.  While Apprille’s empty space is in the front of the housing, the teaching is applicable to covering an empty space in the front or back of the housing.  It would have been obvious to one of ordinary skill to have Georgakis’s clip cover his new empty space, as Apprille shows this is known and this provides a larger gripping area for the clip.
In regard to claim 17, Witkus and Brown show, in their cover figures, how the channel support member is C-shaped just like Applicant’s.
With respect to claims 18 and 20, the clipped-over blade end positioning elements are best seen in Georgakis’s figure 2.
As for claim 19, Georgakis’s elements 49 are additional positioning elements in the open area.
In regard to claim 21, see the extent of the open area in figure 2.
With respect to claims 15 and 22, Apprille’s clips are 0.45mm thick (line 2, column 3), and fit within the channel.  Accordingly, it would be obvious to make Georgakis’s channels at least 0.05mm deep, in order to flushly accommodate the clip.

Claims 2-8 are allowed.

Applicant’s arguments with respect to claims 16-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/           Primary Examiner, Art Unit 3724